Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings filed on 06/01/2020 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 06/01/2020 has been received.

    Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 06/01/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of Applicant's IDS form SB08 filed 06/01/2020 is attached to the instant Office action. 
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The  reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
            Step 1
            The claims under Step 1 are directed towards a computer-readable recording medium (article of manufacture, claims 1-4), a method (claims 5-8) and an apparatus (claims 9-12). 
  Claim 1 recites:
  A non-transitory computer-readable recording medium having stored therein a lens design program for causing a computer to execute a process, the 5process comprising:    (See step 2A Prong 2B)

10obtaining, based on the obtained curvature, a distance between the two lens surfaces and a second conic that cause the light beams inputted to the optical member to focus at a center between the two lens surfaces when the optical member is in a second medium;     (Mathematical Concepts)
obtaining combinations of optical coupling efficiency in the first medium 15and the second medium in a case where the optical member based on the obtained curvature and the obtained distance is set between a light emitter of light beams and a light receiver, and then the conic of the two lens surfaces is changed between the first conic and the second conic;    (Mathematical Concepts)
and outputting the obtained curvature, the obtained distance, and a third 20conic of the two lens surfaces that brings coupling efficiency satisfying a predetermined condition among the obtained combinations of coupling efficiency.  (post-solution activity)
Step 2A, prong 1:
The limitations of claim 1, “obtaining, based on the obtained curvature, a distance between the two lens surfaces and a second conic … the optical member is in a second medium;” “obtaining combinations of optical coupling efficiency in the first medium 15and the second medium … the conic of the two lens surfaces is changed between the first conic and the second conic” are recitations of Abstract ideas because mathematical relationships or coupling efficiency by calculating a ratio between the intensity of the light emitted from the light emitting element 3a and the intensity of the light received by the light receiving unit” (according to Spec. [0056] and Figure 4A step S16 of current Application). Accordingly, at step 2A, prong one, claim 1 as a whole is found to recite a judicial exception and is drawn to an abstract idea. 
Step 2A, prong 2:
This judicial exception is not integrated into a practical application because the claim 1 recites elements to calculate the distance and coupling efficiency will be considered as falling within the "mathematical concepts" grouping. Therefore, the claim 1 recites an abstract idea because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The limitation in claim 1 of “A non-transitory computer-readable recording medium having stored therein a lens design program for causing a computer to execute a process …” is recitation of using a generic computer component (computer-readable recording medium or memory) that do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B:
The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components does not add more than insignificant extra-solution activity to the judicial exception. The limitation “obtaining a curvature and a first conic with respect to two lens surfaces of input and output … when the optical member is in a first medium” is recitations of insignificant extra-solution activity because it involves Mere data gathering. (See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv): Obtaining information about transactions). Moreover, the last limitation “outputting the obtained curvature, the obtained distance, and a third 20conic of the two lens surfaces that brings coupling efficiency …” is recitation of insignificant post solution activity and thus not meaningful enough to render the claim eligible. (See MPEP 2106.04(d) (II)).
Therefore, the claim 1 is not patent eligible under 35 USC 101.
Independent Claims 5 and 9 are substantially similar to claim 1 and therefore are rejected under the same rationale as stated above.
Claims 2-4 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application.
Claims 2, 3 and 4 are dependent on independent claim 1 and includes all the limitations of claim 1. The first and second limitations of claim 2 are recitations of mathematical concepts and insignificant post solution activity respectively (as discussed above). The limitation of claim 
Dependent claims 6-8 and 10-12 are substantially similar to claims 2-4 and therefore are rejected under the same rationale as stated above.
Therefore, the claim 1-12 are not patent eligible under 35 USC 101.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (Pub. No.US2005/0063048A1) (hereinafter Steenblik), in view of Bietry et al. (Patent No. US6438290B1) (hereinafter Bietry) and further in view of a Thesis paper (“Coupling of a semiconductor laser to a single-mode fiber”) submitted by Nu Yu (hereinafter Nu Yu).
Regarding claim 1, Steenblik teaches A non-transitory computer-readable recording medium having stored therein a lens design program for causing a computer to execute a process, the 5process comprising: (Steenblik disclosed in page 9 para [0139]: “In general, better results are obtained for single lens microscope applications if the lens includes two aspheric surfaces. A preferred design goal for a single lens microscope lens is a large numerical aperture … The inventor has discovered methods for designing large numerical aperture double a sphere single lens microscope lenses, using a lens design program such as Zemax, that prevents the lens design from diverging from the intended goals.” In page 7 para [0120]: “The methods of this invention for optimizing the aperture of a single lens microscope are most conveniently performed with the aid of an optical design Software program such as Zemax. The analyses were performed with the aid of Zemax EE … on a desktop computer based on a Pentium III microprocessor. While an optical design program such as Zemax simplifies the task of analysis …”. Moreover, it Software is executed in order to bring the lens to its best focus.” Therefore, it is understood from Steenblik’s disclosure that optical design Software program or lens design program (e.g. Zemax) being stored in the memory or computer-readable medium of a computer and this software or program being executed the method/process).
Steenblik teaches obtaining a curvature and a first conic with respect to two lens surfaces (Steenblik disclosed in page 3 para [0035 and 0036]) of input and output of an optical member in which light beams inputted to the optical member become parallel light beams when the optical member is in a first medium; (In page 17 para [0194], it has been disclosed “The light rays … enter the lens 4 … The half angle 9 of this light cone, measured in the medium 32 holding the specimen, is the value U used to determine the numerical aperture of the lens”. It can be seen in Figure 13 and 14, that the light beams/ray inputted or entered to the optical member lens become parallel light beams when the optical member is in a first medium).  
Steenblik teaches 10obtaining, based on the obtained curvature, a distance between the two lens surfaces … that cause the light beams inputted to the optical member to focus at a center between the two lens surfaces when the optical member is in a second medium; (Steenblik discussed in page 3 para [0035]: “A lens incorporating two lens elements, usually made from different materials. The two lens elements may be physically separated, called air-spaced.” It has been in page 10 para [0146 and 0147], an initial optimization method is performed such as, first the base radii of curvature of the two lens surfaces and the focus are made variable and optimization is run until the geometry is stable. At this point the lens is a double spheric. Now one of the lens surfaces is chosen for aspheric optimization and the variable is removed from the other surface radius so it will not change during this phase. The r4 coefficient of the surface to become aspheric is also made variable and optimization is run again. One lens surface is now aspheric, the other is still spheric. If the performance of the lens achieves the desired level at some intermediate point along the initial optimization method (using either the first or the second method) then the process may be stopped at that point. This lens may be further optimized by making all the usable coefficients of each lens surface variable, along with the focus distance. Therefore, Steenblik teaches 10obtaining, a distance (focal distance) between the two lens surfaces based on the obtained curvature (curvature of the two lens surfaces), that cause the light beams inputted to the optical member to focus at a center between the two lens surfaces when the optical member is in a second medium (since two lens elements are physically separated, called air-spaced).
However, Steenblik does not explicitly teach obtaining … a second conic that cause the light beams inputted to the optical member …; the obtained distance is set between a light emitter of light beams and a light receiver, and then the conic of the two lens surfaces is changed between the first conic and the second conic; 
and Bietry teaches obtaining … a second conic that cause the light beams inputted to the optical member … (Bietry disclosed in Abstract: “Apparatus for coupling light from one optical fiber into another includes a pair of molded plano-convex lenses. Each lens has an aspheric surface and a flat surface. The aspheric surfaces have a conic constant between -0.6 and -0.3, where the conic constant is chosen so as to give optimal beam input on the aspheric surface into an optical fiber located near the flat surface.” Therefore, Bietry teaches obtaining a second conic (coefficient or conic constant k) that cause the light beams inputted to the optical member (aspheric surface of an optical fiber).
and Bietry teaches the obtained distance is set between a light emitter of light beams and a light receiver, (Bietry discussed about distance being obtained in col. 5 lines 32-55), and then the conic of the two lens surfaces is changed between the first conic and the second conic; (Bietry discussed in col. 6 lines 18-37, the conic constant is changed of two lens surfaces (e.g. on-axis and off-axis points) such as “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order to achieve the best overall performance. FIG. 10 shows the variation of the conic constant as a function of the size of the field).
Bietry teaches a third 20conic of the two lens surfaces … (Bietry discussed in col. 6 lines 18-37: “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order to achieve the best overall performance. FIG. 10 shows the variation of the conic constant as a function of the size of the field.”).
Therefore, Steenblik and Bietry are analogous art because they are related in obtaining optical coupling efficiency with respect to two lens surfaces. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Steenblik and Bietry to modify the obtaining of curvature and distance of two lens surfaces in the design method or process of Steenblik, to include the conic constant of two lens surfaces of Bietry. The suggestion/motivation for doing so would Bietry because lens with aspheric surfaces have a conic constant between -0.6 and -0.3, where the conic constant is chosen so as to give optimal coupling efficiency from a collimated beam input on the aspheric surface into an optical fiber located near the flat surface (Bietry disclosed in Abstract). Therefore, it would have been obvious to combine Bietry with Steenblik to obtain the invention as specified in the instant claim(s).
However, Steenblik and Bietry do not explicitly teach obtaining combinations of optical coupling efficiency in the first medium 15and the second medium in a case where the optical member based on the obtained curvature and outputting the obtained curvature, the obtained distance and a … 20conic of the two lens surfaces that brings coupling efficiency satisfying a predetermined condition among the obtained combinations of coupling efficiency.
Nu Yu teaches obtaining combinations of optical coupling efficiency in the first medium 15and the second medium in a case where the optical member based on the obtained curvature (Nu Yu discussed in page 34-36 Figure 4.4 presents the coupling efficiency, and the distance between the laser and the lens. For a given conical lens, i.e., fixed h/a, there exists an optimal distance, d/a at which “coupling efficiency” attains the maximum value. This trend is general and can be explained based on the radius of curvature (Rx, Ry) and spot size of the beam that are imaged onto the P3-plane (Figure 4.1). Here, the first 15and the second medium are laser and the lens respectively, the coupling efficiency being obtained (shown in Figure 4.4) and the obtained curvature (Rx, Ry) is mentioned above are imaged onto the P3-plane of lens (in Figure 4.1)).
Nu Yu teaches outputting the obtained curvature, (Nu Yu disclosed curvature in Figure 4.5) the obtained distance (in Figure 5.2 coupling efficiency values with respect to and a … 20conic that brings coupling efficiency satisfying a predetermined condition among the obtained combinations of coupling efficiency. (Nu Yu discussed in page 68-71, under section 6.2, the calculated values of coupling efficiency are compared with the experimental results obtained with, respectively, the butt fiber and the conical lens. The coupling efficiency was obtained from the ratio between the power Po emitted from the laser and the power P1 emitted from the 1 ft fiber. The butt-coupling efficiency, in which the laser beam is directed into a butt fiber without any lens, was also measured for comparison. Figure 6.4 shows both experimentally measured data and theoretically calculated values for the butt coupling efficiency. The effective coupling efficiency in this case has been obtained and shown in equation 6.4 and it has been concluded that the general agreement between theory and experiment is satisfactory i.e. the calculated values of coupling efficiency was obtained from the ratio (considered as a conic or constant) between the power emitted from the laser and the power emitted from the fiber, are compared with the obtained experimental coupling efficiency and satisfied the result or conditions among the obtained combinations of coupling efficiency).
Therefore, Steenblik, Bietry and Nu Yu are analogous art because they are related in obtaining optical coupling efficiency with respect to lens surfaces. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Steenblik, Bietry and Nu Yu to modify the obtaining the coupling efficiency and conic or constant of lens surfaces of Steenblik and Bietry, to include obtaining of optimum coupling efficiency in order to meet the desired condition among the obtained coupling efficiency of Nu Yu. The suggestion/motivation for doing so would have been obvious by Nu Yu because the coupling efficiency being obtained (shown Nu Yu discussed in page 34-36 and in in page 68-71, under section 6.2). Therefore, it would have been obvious to combine Nu Yu with Steenblik and Bietry. 
Regarding claim 2, Steenblik, Bietry and Nu Yu teach The non-transitory computer-readable recording medium according to claim 1, wherein … Bietry teaches coupling efficiency is configured (Bietry disclosed coupling efficiency in col. 3 lines 30-37) … when the conic of each of the two lens surfaces is changed between the first conic and the second conic, (Bietry discussed in col. 6 lines 18-37, the conic constant is changed of two lens surfaces (e.g. on-axis and off-axis points) such as “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order to achieve the best overall performance. FIG. 10 shows the variation of the conic constant as a function of the size of the field).
Bietry teaches the third conic, the conic of each of the two lens surfaces … (Bietry discussed in col. 6 lines 18-37: “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order to achieve the best overall performance. FIG. 10 shows the variation of the conic constant as a function of the size of the field.”).
Nu Yu teaches 25the obtaining of the combinations of coupling efficiency is configured to obtain the combinations of coupling efficiency (Nu Yu discussed in page coupling efficiency, and the distance between the laser and the lens. For a given conical lens, i.e., fixed h/a, there exists an optimal distance, d/a at which “coupling efficiency” attains the maximum value. This trend is general and can be explained based on the radius of curvature (Rx, Ry) and spot size of the beam that are imaged onto the P3-plane (Figure 4.1). Here, the first 15and the second medium are laser and the lens respectively, the coupling efficiency being obtained (shown in Figure 4.4) and the obtained curvature (Rx, Ry) is mentioned above are imaged onto the P3-plane of lens (in Figure 4.1)).
and Nu Yu teaches the outputting is configured to output (Nu Yu disclosed curvature in Figure 4.5 and in Figure 5.2 coupling efficiency values with respect to distance), as … conic … that brings the coupling efficiency satisfying the 30predetermined condition. (Nu Yu discussed in page 68-71, under section 6.2, the calculated values of coupling efficiency are compared with the experimental results obtained with, respectively, the butt fiber and the conical lens. The coupling efficiency was obtained from the ratio between the power Po emitted from the laser and the power P1 emitted from the 1 ft fiber. The butt-coupling efficiency, in which the laser beam is directed into a butt fiber without any lens, was also measured for comparison. Figure 6.4 shows both experimentally measured data and theoretically calculated values for the butt coupling efficiency. The effective coupling efficiency in this case has been obtained and shown in equation 6.4 and it has been concluded that the general agreement between theory and experiment is satisfactory i.e. the calculated values of coupling efficiency was obtained from the ratio (considered as a conic or constant) between the power emitted from the laser and the power emitted from the 
Regarding claim 3, Steenblik, Bietry and Nu Yu teach The non-transitory computer-readable recording medium according to claim 1, wherein … Bietry teaches the third conic, the conic of each of the two lens surfaces … (Bietry discussed in col. 6 lines 18-37: “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order to achieve the best overall performance. FIG. 10 shows the variation of the conic constant as a function of the size of the field.”).
and Nu Yu teaches the outputting is configured to output (Nu Yu disclosed curvature in Figure 4.5 and in Figure 5.2 coupling efficiency values with respect to distance), as … conic … that brings a maximum coupling efficiency among the obtained combinations of coupling efficiency. (Nu Yu discussed in page 68-71, under section 6.2, the calculated values of coupling efficiency are compared with the experimental results obtained with, respectively, the butt fiber and the conical lens. The coupling efficiency was obtained from the ratio between the power Po emitted from the laser and the power P1 emitted from the 1 ft fiber. In page 43, it has been discussed (in last para), where Figure 4.8 presents the coupling efficiency for three different radii of hemispherical lens. Here, the laser beam was taken to be symmetrical. For fixed radii, there exists an optimal distance at which coupling efficiency attains the maximum value i.e. the radius of curvature of the laser beam that are imaged onto the P3-plane (see Figures 4.4 and 4.5). A coupling efficiency as high as 82% may be attained using optimally designed hemispherical lens. Therefore, Nu Yu 
Regarding claim 5, Steenblik teaches A lens design method causing a computer to execute a process, (Steenblik disclosed in page 9 para [0139]: “In general, better results are obtained for single lens microscope applications if the lens includes two aspheric surfaces. A preferred design goal for a single lens microscope lens is a large numerical aperture … The inventor has discovered methods for designing large numerical aperture double a sphere single lens microscope lenses, using a lens design program such as Zemax, that prevents the lens design from diverging from the intended goals.” In page 7 para [0120]: “The methods of this invention for optimizing the aperture of a single lens microscope are most conveniently performed with the aid of an optical design Software program such as Zemax. The analyses were performed with the aid of Zemax EE … on a desktop computer based on a Pentium III microprocessor. While an optical design program such as Zemax simplifies the task of analysis …”.) the 15process comprising: obtaining a curvature and a first conic with respect to two lens surfaces (Steenblik disclosed in page 3 para [0035 and 0036]) of input and output of an optical member in which light beams inputted to the optical member become parallel light beams when the optical member is in a first medium; (In page 17 para [0194], it has been disclosed “The light rays … enter the lens 4 … The half angle 9 of this light cone, measured in the medium 32 holding the specimen, is the value U used to determine the numerical aperture of the lens”. It can be seen in Figure 13 and 14, that the light beams/ray inputted or entered to the optical member lens become parallel light beams when the optical member is in a first medium).  
Steenblik teaches 10obtaining, based on the obtained curvature, a distance between the two lens surfaces … that cause the light beams inputted to the optical member to focus at a center between the two lens surfaces when the optical member is in a second medium; (Steenblik discussed in page 3 para [0035]: “A lens incorporating two lens elements, usually made from different materials. The two lens elements may be physically separated, called air-spaced.” It has been in page 10 para [0146 and 0147], an initial optimization method is performed such as, first the base radii of curvature of the two lens surfaces and the focus are made variable and optimization is run until the geometry is stable. At this point the lens is a double spheric. Now one of the lens surfaces is chosen for aspheric optimization and the variable is removed from the other surface radius so it will not change during this phase. The r4 coefficient of the surface to become aspheric is also made variable and optimization is run again. One lens surface is now aspheric, the other is still spheric. If the performance of the lens achieves the desired level at some intermediate point along the initial optimization method (using either the first or the second method) then the process may be stopped at that point. This lens may be further optimized by making all the usable coefficients of each lens surface variable, along with the focus distance. Therefore, Steenblik teaches 10obtaining, a distance (focal distance) between the two lens surfaces based on the obtained curvature (curvature of the two lens surfaces), that cause the light beams inputted to the optical member to focus at a center between the two lens surfaces when the optical member is in a second medium (since two lens elements are physically separated, called air-spaced).
However, Steenblik does not explicitly teach obtaining … a second conic that cause the light beams inputted to the optical member …; the obtained distance is set between a 
and Bietry teaches obtaining … a second conic that cause the light beams inputted to the optical member … (Bietry disclosed in Abstract: “Apparatus for coupling light from one optical fiber into another includes a pair of molded plano-convex lenses. Each lens has an aspheric surface and a flat surface. The aspheric surfaces have a conic constant between -0.6 and -0.3, where the conic constant is chosen so as to give optimal coupling efficiency from a collimated beam input on the aspheric surface into an optical fiber located near the flat surface.” Therefore, Bietry teaches obtaining a second conic (coefficient or conic constant k) that cause the light beams inputted to the optical member (aspheric surface of an optical fiber).
and Bietry teaches the obtained distance is set between a light emitter of light beams and a light receiver, (Bietry discussed about distance being obtained in col. 5 lines 32-55), and then the conic of the two lens surfaces is changed between the first conic and the second conic; (Bietry discussed in col. 6 lines 18-37, the conic constant is changed of two lens surfaces (e.g. on-axis and off-axis points) such as “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order to achieve the best overall performance. FIG. 10 shows the variation of the conic constant as a function of the size of the field).
Bietry teaches a third 20conic of the two lens surfaces … (Bietry discussed in col. 6 lines 18-37: “In order to determine the best overall performance, considering the lens must function for both on-axis and off-axis points, the conic constant must be changed in order variation of the conic constant as a function of the size of the field.”).
Therefore, Steenblik and Bietry are analogous art because they are related in obtaining optical coupling efficiency with respect to two lens surfaces. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Steenblik and Bietry to modify the obtaining of curvature and distance of two lens surfaces in the design method or process of Steenblik, to include the conic constant of two lens surfaces of Bietry. The suggestion/motivation for doing so would have been obvious by Bietry because lens with aspheric surfaces have a conic constant between -0.6 and -0.3, where the conic constant is chosen so as to give optimal coupling efficiency from a collimated beam input on the aspheric surface into an optical fiber located near the flat surface (Bietry disclosed in Abstract). Therefore, it would have been obvious to combine Bietry with Steenblik to obtain the invention as specified in the instant claim(s).
However, Steenblik and Bietry do not explicitly teach obtaining combinations of optical coupling efficiency in the first medium 15and the second medium in a case where the optical member based on the obtained curvature and outputting the obtained curvature, the obtained distance and a … 20conic of the two lens surfaces that brings coupling efficiency satisfying a predetermined condition among the obtained combinations of coupling efficiency.
Nu Yu teaches obtaining combinations of optical coupling efficiency in the first medium 15and the second medium in a case where the optical member based on the obtained curvature (Nu Yu discussed in page 34-36 Figure 4.4 presents the coupling efficiency, and the distance between the laser and the lens. For a given conical lens, i.e., curvature (Rx, Ry) and spot size of the beam that are imaged onto the P3-plane (Figure 4.1). Here, the first 15and the second medium are laser and the lens respectively, the coupling efficiency being obtained (shown in Figure 4.4) and the obtained curvature (Rx, Ry) is mentioned above are imaged onto the P3-plane of lens (in Figure 4.1)).
Nu Yu teaches outputting the obtained curvature (Nu Yu disclosed curvature in Figure 4.5) the obtained distance (in Figure 5.2 coupling efficiency values with respect to distance) and a … 20conic that brings coupling efficiency satisfying a predetermined condition among the obtained combinations of coupling efficiency. (Nu Yu discussed in page 68-71, under section 6.2, the calculated values of coupling efficiency are compared with the experimental results obtained with, respectively, the butt fiber and the conical lens. The coupling efficiency was obtained from the ratio between the power Po emitted from the laser and the power P1 emitted from the 1 ft fiber. The butt-coupling efficiency, in which the laser beam is directed into a butt fiber without any lens, was also measured for comparison. Figure 6.4 shows both experimentally measured data and theoretically calculated values for the butt coupling efficiency. The effective coupling efficiency in this case has been obtained and shown in equation 6.4 and it has been concluded that the general agreement between theory and experiment is satisfactory i.e. the calculated values of coupling efficiency was obtained from the ratio (considered as a conic or constant) between the power emitted from the laser and the power emitted from the fiber, are compared with the obtained experimental coupling efficiency and satisfied the result or conditions among the obtained combinations of coupling efficiency).
Steenblik, Bietry and Nu Yu are analogous art because they are related in obtaining optical coupling efficiency with respect to lens surfaces. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Steenblik, Bietry and Nu Yu to modify the obtaining the coupling efficiency and conic or constant of lens surfaces of Steenblik and Bietry, to include obtaining of optimum coupling efficiency in order to meet the desired condition among the obtained coupling efficiency of Nu Yu. The suggestion/motivation for doing so would have been obvious by Nu Yu because the coupling efficiency being obtained (shown in Figure 4.4) and the obtained curvature (Rx, Ry) is mentioned above are imaged onto the P3-plane of lens (in Figure 4.1) and the calculated values of coupling efficiency are compared with the experimental results obtained, thus there is general agreement or satisfactory result between theoretical and experimental data (Nu Yu discussed in page 34-36 and in in page 68-71, under section 6.2). Therefore, it would have been obvious to combine Nu Yu with Steenblik and Bietry.
Regarding claims 6 and 7, Steenblik, Bietry and Nu Yu teach The lens design method according to claim 5, are incorporating the rejections of claims 2 and 3 respectively because claims 6 and 7 have substantially similar claim language as claims 2 and 3, therefore claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik, Bietry and Nu Yu as discussed above for substantially similar rationale.
Regarding claim 9, Steenblik teaches An information processing apparatus comprising: a memory; and 25a processor coupled to the memory (Steenblik disclosed in page 7 para [0120]: “The methods of this invention for optimizing the aperture of a single optical design Software program such as Zemax. The analyses were performed with the aid of Zemax EE … on a desktop computer based on a Pentium III microprocessor. While an optical design program such as Zemax simplifies the task of analysis …”. Moreover, it has been discussed in page 7 para [0124]: “Since the lens being optimized has a fixed surface geometry, the focal distance of the lens is tagged as the only optimization variable and the optimization function of the Software is executed in order to bring the lens to its best focus.” Therefore, it is understood from Steenblik’s disclosure that optical design Software program or lens design program (e.g. Zemax) being stored in the memory or computer-readable medium of a computer i.e. a processor coupled to the memory and this software or program being executed the method/process).
Rest of the claim limitations of claim 9 have substantially similar claim language as claims 1 and 5 and therefore incorporating the rejections of claims 1 and 5, accordingly the whole claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steenblik, Bietry and Nu Yu as discussed above for substantially similar rationale. 
Regarding claims 10 and 11, Steenblik, Bietry and Nu Yu teach The lens design method according to claim 9, are incorporating the rejections of claims 2 and 3 respectively because claims 10 and 11 have substantially similar claim language as claims 2 and 3, therefore claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik, Bietry and Nu Yu as discussed above for substantially similar rationale.
Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik, Bietry and Nu Yu and further in view of Gusat et al. (Pub. No. US2014/0355983A1) (hereinafter Gusat). 
Steenblik, Bietry and Nu Yu teach The non-transitory computer-readable recording medium according to claim 1, wherein Steenblik teaches the second medium is air (Steenblik discussed in page 3 para [0035]: “A lens incorporating two lens elements, usually made from different materials. The two lens elements may be physically separated, called air-spaced.”).
However, Steenblik, Bietry and Nu Yu do not explicitly teach the first medium is a refrigerant filling a periphery of the optical member.
Gusat teaches  10the first medium is a refrigerant filling a periphery of the optical member, (In light of Spec. of current Application at para [0018], Applicant mentioned an optical module is used in a cooling liquid or refrigerant. Therefore, Examiner would consider the first medium would have cooling liquid edge or boundary. Gusat disclosed in page 1 para [0008]: “The present invention provides an electronic circuit device, including a combined optical transmission and cooling fluid conduit network, wherein the network includes at least one cooling conduit that includes an optical transmission medium …”. In page 6 para [0079]: “The conduit network can include conduits arranged on at least one side, e.g., one edge of the chip, and configured to cool elements on or in the chip …”. Therefore, Gusat teaches  10the first medium as a refrigerant filling or cooling liquid a periphery or edge of the optical member. 
Regarding claims 8 and 12, Steenblik, Bietry and Nu Yu teach The lens design method according to claim 5 and the information processing apparatus according to claim 9, are incorporating the rejections of claim 4, because claims 8 and 12 have substantially similar claim language as claim 4, therefore claims 8 and 12 are rejected under 35 U.S.C. Steenblik, Bietry, Nu Yu and Gusat as discussed above for substantially similar rationale.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (Pub. No. US2005/0078722A1) disclosed methods and structures for quickly trimming a laser transmitter (Laser diodes are used in optical transmission systems as light emitters) and providing accurate temperature compensation for the transmitter. The laser performance information obtained from the measured Sample population of lasers can be used to generate data models of laser performance that in turn can be used to characterize an entire group of similar lasers. Coupling efficiency information can also be obtained and used. Such information concerns the coupling efficiency of a Sample population of lasers in a fiber optic link of the type to be used. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/           Examiner, Art Unit 2148


/REHANA PERVEEN/           Supervisory Patent Examiner, Art Unit 2148